                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

STEVE BOSTON                                                                              PLAINTIFF


v.                                      Case No. 6:19-cv-6029


PHANTOM EXECUTIVE PROTECTION, INC.;
JOSEPH BERNARD MAJOR;
SHERIFF MIKE MCCORMICK, in his official
capacity; CORPORAL TERRY THREADGILL,
in his individual and official capacity; DEPUTY
JON F. LANE, SR., in his individual and official
Capacity; CORPORAL JEREMY J. SIMPSON,
in his individual and official capacity                                               DEFENDANTS

                                               ORDER

        Before the Court is Plaintiff Steve Boston’s Motion to Dismiss Separate Defendants Joseph

Bernard Major and Phantom Executive Protection, Inc. (ECF No. 18). The Court finds that no

response is necessary and that the matter is ripe for consideration.

        Plaintiff states that he has failed to timely serve Separate Defendants Major and Phantom

within the time required by the Federal Rules of Civil Procedure. Therefore, Plaintiff concedes that

dismissal of those defendants without prejudice is appropriate and asks the Court to so rule.

        Upon consideration, the Court finds that good cause for the motion has been shown. Plaintiff

has failed to demonstrate completed service on Separate Defendants Major and Phantom and the

ninety-day period for him to do so has passed. See Fed. R. Civ. P. 4(m). Accordingly, Plaintiff’s

motion (ECF No. 18) is hereby GRANTED. Plaintiff’s claims against Separate Defendants Joseph

Bernard Major and Phantom Executive Protection, Inc. are DISMISSED WITHOUT PREJUDICE

        IT IS SO ORDERED, this 10th day of September, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
